Citation Nr: 0709396	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-23 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD) with dysthymia.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


	ATTORNEY FOR THE BOARD

M. Scott Walker


INTRODUCTION

The veteran served on active duty from April 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Portland, Oregon 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for PTSD and assigned a 50 
percent rating effective January 26, 2004.  

The matter of a total disability rating based on individual 
unemployability (TDIU) has been raised.  The Board refers 
this matter to the RO for appropriate action. 


FINDING OF FACT

The veteran's PTSD causes occupational and social impairment 
with reduced reliability and productivity, but does not 
result in occupational and social impairment, with 
deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2006).









REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

A letter dated in February 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The VCAA letter did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date should the claimant's claim for service 
connection for PTSD be granted.  In a May 2004 rating 
decision, the RO granted service connection for PTSD and the 
issue on appeal concerns the claim of entitlement to a higher 
evaluation for this now service-connected disability.

Even though the VCAA letter did not include adequate notice 
of what was needed to establish a disability rating and 
effective date, the Board finds no prejudice to the claimant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  As stated, the RO awarded 
service connection for PTSD in a May 2004 rating decision and 
later assigned an initial 50 percent disability rating 
effective January 26, 2004 (date of claim).  Therefore, the 
VCAA letter served its purposes in that it provided section 
5103(a) notice of the claimant; and its application is no 
longer required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the claimant's October 2004 notice of disagreement (NOD), 
the claimant took issue with the initial 50 percent 
disability rating and is presumed to be seeking the maximum 
benefits available under the law.  Id.; see also AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, in accordance with 
38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued a 
June 2005 statement of the case (SOC) which contained, in 
pertinent part, the pertinent criteria for establishing a 
higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 
38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also 
Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claims.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

The claimant's service medical records and pertinent post-
service medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations in April 2004 and November 2005.  38 C.F.R. 
§ 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected PTSD since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and the examinations in this 
case are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

A.  Background and Evidence

In January 2004, a claim was received from the veteran for 
service connection for PTSD.  According to the veteran, he 
started to experience symptoms 5 to 8 years after his 
discharge in 1969.  Diagnosed with chronic PTSD by a private 
examiner, P.G.M., Ph.D., in January 2004, it was noted in the 
report of this evaluation that the veteran awoke 3 or 4 times 
per night, had flashbacks once a week, had difficulty 
controlling his anger, and "experiences guilt related to 
interpersonal problems."

According to the Mental Status Evaluation, the veteran was 
neat in appearance, friendly, oriented to person, place, and 
time, and had an above average intelligence.  It was noted 
that the veteran was tense during the interview.  The veteran 
responded in the negative to questions of delusions, 
disorganized thinking, or hallucinations.  The veteran 
reported a low energy level and a decreased sex drive.  The 
veteran answered "Yes" to suicidal thoughts, and the 
physician noted that this was a "passive suicidal ideation 
related to hopelessness."  The veteran answered "No" to 
homicidal thoughts.

While in Vietnam, the veteran witnessed, and was involved in, 
several traumatic experiences which were reviewed.  

As of the January 2004 evaluation, the veteran had been 
married twice.  His first marriage lasted for 15 years, and 
his current marriage had lasted for 16 years.  According to 
the report, "He is learning better to interact with his 
family."  He claimed to be a "good provider," and did not 
report any significant lapse in employment.  The veteran 
worked in the timber industry for 20 years, and then he 
became an electrician.  At the time of this evaluation, he 
had been installing electricity for 10 years, usually working 
alone "with little contact with others."

According to the medical report, as a result of his 
experiences and PTSD symptoms, the veteran "experiences 
significant anxiety," and he had difficulty maintaining 
close relationships with people due to a "fear of losing 
them."  He claimed to have been a bad parent because he 
"acted like a drill sergeant."  He reported the avoidance 
of crowds "due to his fearfulness."  The veteran "learned 
to cope by suppressing feelings," interfering with his 
"ability to communicate intimate feelings with family 
members."

Ultimately, the physician assigned a Global Assessment of 
Functioning (GAF) score of 53.

In his Statement in Support of Claim, dated February 2004, 
the veteran stated, 

Since my discharge I have struggled with our loss in the 
Vietnam War. Anger towards how the war was prosecuted 
and the waste of fine young men will never leave my 
thoughts.  This anger spilled over in my personal life 
and made me at times difficult to live with.  The sacred 
ghosts of those who I saw die seem to follow me and I 
have experienced serious guilt from time to time.

In April 2004, the veteran was afforded a VA examination.  
The examiner noted that the veteran's claims file was 
reviewed.  The veteran was "alert and oriented," and he was 
"able to complete Serial 7's adequately."  The veteran 
noted many of the same symptoms covered in the January 2004 
report.  He reiterated his flashback symptoms, and stated 
that thoughts about Vietnam occurred daily and lasted up to 
30 minutes.  Loud noises sometimes triggered these events, as 
well as an exaggerated startle response.  On one instance, 
the veteran heard a loud noise and "dove for cover" 
reportedly due to an exaggerated startle response.

The veteran's sleep habits had not improved, as he was 
experiencing night sweats and nightmares several times a 
week.  He reported that he and his wife slept apart, as his 
movement would keep her awake.  The veteran avoided 
restaurants, crowds, and gunfire whenever possible.  He had 
"few friends," and felt "estranged from others."  Poor 
concentration and an anger management problem were also 
discussed.  

The veteran told the examiner that he was "having problems 
with the details of being an electrician," and that he was 
looking for a new line of work.

The examiner opined that the veteran appeared to meet DSM-IV 
criteria for PTSD at this time.  The examiner went on to 
state, "...it does appear that his PTSD is service-connected 
and that he also struggles with dysthymia secondary to PTSD.  
He was currently struggling vocationally due to memory and 
concentration problems."  The Axis I diagnosis was chronic 
moderate PTSD and dysthymia secondary to the PTSD.  The 
examiner assigned a GAF score of 54.

Following the rating decision of May 2004, in which service 
connection was granted for PTSD and a 50 percent rating was 
assigned, the veteran filed a notice of disagreement in 
October 2004.  In his correspondence, he stated that his PTSD 
continued to have a negative effect on his work performance.  
The veteran reported that, "I have struggled with 
accomplishing my tasks in a clear minded manner.  Skills that 
I know were easy to accomplish in the past have become a 
[sic] increasingly more difficult.  I am seriously challenged 
to read an electrical blue print, make sound judgments on 
electrical problems and even operating a specific piece of 
equipment at work."  He also noted high anxiety levels due 
to noise and a fast-paced environment, daily depression, and 
increased fatigue.  "Because I am fighting fatigue by this 
continuing experience and concerned that my employability has 
increasingly been diminished due to my disability.  
Therefore, I am asking to be rated at 100%."
 
In his formal appeal of July 2005, the veteran stated, 
"Although I have been able to function in the basic areas of 
life, I do experience a constant struggle in keeping 
employment for any extended period of time."  The veteran 
attributed a lack of focus to his employment issues, and he 
contended that his lack of focus resulted in failed business 
ventures, loss of money, and "elevated stresses in my 
marital relationships."  The veteran also reported, 
"spatial disorientation, lack of normal concern for my well 
being, and of concern [sic] my ability to adapt to stressful 
situations."

The veteran submitted a request for a Decision Review Officer 
(DRO) hearing in August 2005.  The VA granted his request, 
and the hearing was held in October 2005.  In that hearing, 
the veteran revealed that he had a new, full-time job of 30 
days.  Prior to that, he worked at one job for 6 months and 
another for 9 months.  The veteran estimated that he had "25 
or 30" jobs since separation from active duty.  He 
attributed a lack of respect for authority as a contributing 
factor during that period.  Although he was angry at times, 
the veteran made it clear that he was never violent.  He also 
reported problems with memory and concentration.  At the time 
of the hearing, the veteran was in vocational rehabilitation.  

Regarding his social life, the veteran noted that he had "a 
lot of acquaintances," but he did not mention any close 
friendships.  Although he found it "hard to find a common 
ground with a group of people," he did not feel "totally 
out of place" in large, social gatherings.  In small group 
setting, the veteran said, "there's not much anxiety," but 
he felt "uncomfortable" around larger groups of people that 
he did not know.  He reported that he enjoys hunting and 
fishing.  He also attested to an "okay" relationship with 
his family, and that he was proud of his sons.  Though the 
veteran may have had a "fleeting thought" regarding 
suicide, he knew that was "not the way to go."

At the time of the hearing, the veteran was not taking any 
psychiatric medication.  He reiterated that he has trouble 
sleeping, as that was when his thoughts often drifted toward 
Vietnam.  The veteran harbored a "seething anger" toward 
those who do not support our troops.  Although he was "never 
wounded, not even minor wounds," he "saw the effects of the 
cost of what it does to, you know, keep freedom free."

The veteran was afforded another VA examination in November 
2005.  The examiner noted that the veteran's file had been 
reviewed.  He was described as a "cooperative, casually-
dressed, adequately-groomed, middle-aged man who displayed 
below-average eye contact with the examiner."  Further, 
"[h]is speech was clear, coherent, and goal-directed.  There 
was no evidence of hallucinations, delusions, or significant 
cognitive impairment.  The veteran was oriented to person, 
place, and time and the purpose of the evaluation."  The 
report noted that, [The veteran] states that he suffers from 
more than daily intrusive recollections of his Vietnam combat 
experiences."  He also reported a loss of "pleasure in 
fishing and hunting."  Other recurrent symptoms, such as 
sleep disturbance, concentration problems, and an exaggerated 
startle response, were also discussed.  The veteran also 
noted "chronic symptoms of depression" attributed to 
"failed businesses and two bankruptcies."  The veteran 
complained of suffering from a chronically dysphoric and 
anxious mood and he displayed a restricted range of affect.  
The veteran reported that he had not received any 
psychotherapy or medication for his PTSD symptoms.  

The examiner stated that there had been no remissions in the 
veteran's symptoms since he was last examined by VA in April 
2004, and the examiner also noted that the veteran did not 
appear to suffer from a significant increase in his symptoms 
of PTSD or depression since he was last examined in April 
2004.  The veteran reportedly denied that he had missed 
significant time from work over the years, and reported that 
he quickly found jobs after he quit working for different 
employers.  The veteran also reported that he was getting 
along adequately in his current job and was not having 
significant social problems with his wife, children or two 
close friends.  There was no impairment in thought process or 
communication.  The examiner stated that the veteran "meets 
the DSM-IV criteria for chronic, moderate PTSD and a 
depressive disorder secondary to PTSD."  The examiner 
assigned a GAF score of 55 to 60, noting "moderate overall 
emotional impairment due to PTSD and secondary depressive 
disorder symptoms."

B.  Law and Analysis

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the United 
States Court of Appeals for Veterans Claims (Court) 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, a uniform rating is 
appropriate.  

When analyzing claims for PTSD, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally, 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

With regard to GAF scores, scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130.

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered, 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.  The private and VA examiners 
have rendered GAF scores ranging from 53 to 60.

In the present case, the veteran has been assigned a 50 
percent rating for PTSD.  
The veteran does not meet the criteria for a 70 percent 
rating.  

According to the private and VA examinations, although his 
mood was depressed, the veteran does not have any current 
suicidal ideation, besides a "fleeting thought."  He denied 
any homicidal ideation.  Obsessional rituals which interfere 
with routine activities were not noted.  Although he reported 
problems with spatial disorientation in his formal appeal, 
that was not reported in any VA examination, and he did not 
demonstrate difficulty in understanding complex commands, 
impaired judgment or impaired abstract thinking.  His speech 
was not intermittently illogical, obscure, or irrelevant.  
Although the veteran reported weekly panic symptoms, 
including sweats and shakiness, he did not have near-
continuous panic or depression affecting the ability to 
function independently.  The veteran demonstrated proper 
personal appearance and hygiene during each evaluation.  At 
the time of his last evaluation, the veteran denied the 
avoidance of reminders about Vietnam, denied problems of 
showing affection for others, and denied "having a 
significant anger problem."  

Although the veteran has some work impairment as demonstrated 
by multiple job changes since his stint in the military, he 
does not report any significant period of unemployment.  He 
has difficulty in adapting to stressful circumstances 
including work or a worklike setting, as demonstrated in the 
medical records.  Moreover, he reported issues with 
concentration and judgment while on the job.  However, he 
does not demonstrate an inability to obtain employment, 
describing himself as a "good provider."  

The veteran does have some difficulty in establishing and 
maintaining effective work and social relationships, but it 
is noted that he had a full-time job at the time of his last 
evaluation.  He reports becoming angry with co-workers and 
supervisors, but never reacted to this anger with violence.  
As for his social life, the veteran has been married to one 
person for many years.  He has a "good" relationship with 
his wife and two sons, and he reported that he was proud of 
them.  He also reported, as of his last VA examination, that 
he has a couple of friends, but he does not have much social 
contact.  Although he is uncomfortable in large, social 
settings, the veteran does not feel "out of place."  

The Board recognizes that occupational impairment is the 
predominant concern for the veteran.  However, the veteran's 
symptoms of PTSD do not more nearly approximate the criteria 
indicative of a 70 percent rating.  The Board notes that the 
last VA examination of record diagnosed the veteran's PTSD as 
"moderate."  In applying the veteran's symptoms and 
manifestations of his PTSD as documented in the record, the 
Board finds that the criteria for a higher rating are not 
met.  Further, his GAF scores are also consistent with the 
current rating when considered in conjunction with the 
demonstrated clinical findings.  

Due to the veteran's occupational and social impairment in 
particular, the 50 percent rating, but no more, is 
appropriate as the evidence more nearly approximates the 
criteria for a 50 percent rating.  A 70 percent rating is not 
warranted because the veteran's PTSD was not productive of 
occupational and social impairment, with deficiencies in most 
areas.  

Accordingly, the Board concludes that the criteria for a 70 
percent rating are not met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence is against a rating in excess 
of 50 percent for PTSD.




ORDER

An initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


